ADVANCE AUTO PARTS NAMES JIM WADE PRESIDENT AND KEVIN FREELAND CHIEF OPERATING OFFICER ROANOKE, Va., January 26, 2009 – Advance Auto Parts, Inc., (NYSE: AAP), a leading automotive aftermarket retailer of parts, batteries, accessories, and maintenance items, today announced the appointment of Jim Wade as President and Kevin Freeland as Chief Operating Officer. Darren Jackson will retain the title of Chief Executive Officer and Mr. Wade and Mr. Freeland will continue to report directly to him, along with Mike Norona, Executive Vice President and Chief Financial Officer and Keith Oreson, Senior Vice President, Human Resources. “I am pleased with the progress we are making on our turnaround and transformation of Advance Auto Parts. Jim Wade and Kevin Freeland have been instrumental in developing and leading the transformation.I am pleased to announce that Jim Wade has been appointed President and Kevin Freeland has been appointed Chief Operating Officer,” said Jackson. Jackson also said that in 2009 Advance will continue to focus on its four key strategies – Commercial Acceleration, DIY Transformation, Availability Excellence and Superior Experience. “This approach provides a more streamlined structure to help us move strategy-focused initiatives to market faster.” In his new role, Mr. Wade will be responsible for all of Advance’s customer-focused and sales-driving functions and will lead the execution of the Company’s Commercial Acceleration and DIY Transformation strategies. These include Commercial Sales, Marketing and Advertising, Field and Store Operations,
